In an action to *252recover damages for dental malpractice, the defendants Gerald E. Miller and Gerald E. Miller, D.M.D., EC., appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered January 20, 2004, which denied their motion to compel the plaintiff to disclose copies of expert medical reports.
Ordered that the order is affirmed, with costs.
The appellants’ motion pursuant to 22 NYCRR 202.17 (b) (1) to compel the plaintiff to disclose copies of medical reports of medical providers who have treated or examined the plaintiff was properly denied (see generally Peterson v Wert, 134 AD2d 668 [1987]). Frudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.